As filed with the Securities and Exchange Commission on December 28, 2009. 1933 Act Registration No.333-43300 1940 Act Registration No.811-10041 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] [ ] Post-Effective Amendment No. 13 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 14 JNL INVESTORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 1 Corporate Way, Lansing, Michigan 48951 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (517) 381-5500 225 W. Wacker Drive, Suite 1200, Lansing, Michigan 48951 (Mailing Address) with a copy to: Susan S. Rhee, Esq. Jorden Burt LLP JNL Investors Series Trust 1025 Thomas Jefferson Street, N.W. Vice President, Counsel & Secretary Suite 400 East 1 Corporate Way Washington, D.C. 20007 Lansing, Michigan 48951 Attn: Gary Cohen (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on December 28, 2009 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Part C. Information required to be included in Part C is set forth under the appropriate item, so numbered, in Part C of this Amendment to the Registration Statement. PROSPECTUS Class A Shares December 28 , 2009 JNL® INVESTORS SERIES TRUST Business Address:1 Corporate Way • Lansing, Michigan 48951 Mailing Address:222 W. Wacker Drive, Suite 1100 • Chicago, Illinois 60606 JNL Money Market Fund JNL/PPM America Total Return Fund The Securities and Exchange Commission (“SEC”) has not approved or disapproved the Trust’s securities, or determined whether this prospectus is accurate or complete.It is a criminal offense to state otherwise. The Funds offer one class of shares. “JNLÒ”, “JacksonSM”, “Jackson FundsSM”, “Jackson NationalÒ” and “Jackson National LifeÒ” are trademarks or service marks of Jackson National Life Insurance Company. Information About this Prospectus Reading the Prospectus References to “you” and “your” in this prospectus refer to prospective investors or shareholders.References to “we,” “us,” or “our” may refer to the JNL Investors Series Trust (“Trust”) or Jackson National Asset Management, LLC (“JNAM” or “Adviser”).This Prospectus provides you with the basic information you should know before investing. The Funds The Trust currently offers shares in the following Funds (each a “Fund” and collectively, “Funds” or “Jackson Funds”).The Funds are a series of separate mutual fund portfolios within a single trust, each with a specific investment objective.The following Funds are described in this prospectus: JNL Money Market Fund JNL/PPM America Total Return Fund Principal Risks Common to All Funds You should consult with your investment professional to determine which Funds may be suited to your financial needs, investment time horizon and risk comfort level.You assume certain risks when you invest in any of the Funds.Risks specific to each Fund are discussed in this prospectus.There can be no assurance that any of the Funds will achieve its objective and you could lose money.Please read this prospectus carefully before investing or sending money, and keep the prospectus for future reference. Other Terms and Terminology · “1940 Act” refers to the Investment Company Act of 1940, as amended. · “Advisers Act” refers to the Investment Advisers Act of 1940, as amended. · “Sub-Adviser” refers to the investment manager selected by JNAM, and approved by the Trust’s Board of Trustees, to manage the assets of each Fund. The Fund s Shares of the JNL Money Market Fund are sold only to other mutual funds within the Fund’s investment company complex, and not to individual investors . The JNL Money Market Fund and JNL/PPM America Total Return Fund are not an investment option within any of the Jackson variable products and are not available for sale to the retail public . Additional Information For more detailed information about the Trust and the Funds, see the Trust’s Statement of Additional Information (“SAI”), which is incorporated by reference into (which means it legally is a part of) this prospectus. Table of Contents I.About the Funds of the JNL Investors Series Trust INCLUDES A DESCRIPTION OF THE FUNDS, ITS INVESTMENT STRATEGIES AND PRINCIPAL RISKS, HISTORIC PERFORMANCE, EXPENSES, AND MANAGEMENT OF THE FUNDS. II.More About the Investment Objectives and Risks of All Funds INCLUDES ADDITIONAL INFORMATION REGARDING INVESTMENT STRATEGIES AND PRINCIPAL RISKS OF THE FUNDS. III.Management of the Trust INVESTMENT ADVISER, MANAGEMENT FEE , SUB-ADVISORY ARRANGEMENTS, ADMINISTRATIVE FEE , CLASSES OF SHARES, HOW SHARES ARE PRICED, SHARE REDEMPTION, AND TAX STATUS . V.Investing in Fund Shares MARKET TIMING POLICIES AND EXCHANGE LIMITATIONS. VII.Other Fund Information DIVIDENDS AND DISTRIBUTIONS, GENERAL SUMMARY OF TAX CONSEQUENCES, AND PRIVACY POLICY STATEMENT. VIII.Financial Highlights THE FINANCIAL HIGHLIGHTS TABLES WILL HELP YOU UNDERSTAND A FUND’S FINANCIAL PERFORMANCE FOR THE PAST FIVE YEARS, OR FOR THE LIFE OF THE FUND , IF SHORTER . (This page has been intentionally left blank.) About the Funds of the JNL Investors Series Trust JNL Money Market Fund Investment Objective.The investment objective of the JNL Money Market Fund is to achieve as high a level of current income as is consistent with the preservation of capital and maintenance of liquidity by investing in high quality, short-term money market instruments. Principal Investment Strategies.The JNL Money Market Fund invests in high-quality, U.S. dollar-denominated money market instruments that mature in 397 days or fewer.The JNL Money Market Fund primarily invests in money market instruments rated in one of the two highest short-term credit rating categories, including: · Obligations issued or guaranteed as to principal and interest by the U.S. government, its agencies and instrumentalities or by state and local governments; · Obligations, such as time deposits, certificates of deposit and bankers acceptances, issued by U.S. and foreign banks and other lending institutions; · Commercial paper and other short-term obligations of U.S. and foreign issuers (including asset-backed securities); · Obligations issued or guaranteed by foreign governments or any of their political subdivisions, agencies or instrumentalities, including obligations of supranational entities; and · Repurchase agreements on obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities. Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury.Some obligations, such as those issued by the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation, are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer.Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the JNL Money Market Fund does not apply to the market value of such security or to shares of the JNL Money Market Fund itself.In addition, because many types of U.S. government securities trade actively outside the U.S., their prices may rise and fall as changes in global economic conditions affect the demand for these securities. The Sub-Adviser’s investment approach combines top-down analysis with fundamental bottom-up security selection. The Sub-Adviser considers factors such as the anticipated level of interest rates and the maturity of individual securities to determine the JNL Money Market Fund’s overall weighted average maturity. The overall weighted average maturity of the JNL Money Market Fund’s investments is 90 days or fewer. The Sub-Adviser manages the JNL Money Market Fund to meet the requirements of Rule 2a-7 under the 1940 Act, including those as to quality, diversification and maturity.The JNL Money Market Fund may invest more than 25% of its assets in the banking industry. This Fund is not available to the public. Principal Risks of Investing in the JNL Money Market Fund.An investment in the JNL Money Market Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Although the JNL Money Market Fund seeks to preserve the value of your investment at $1.00 per share, you could lose money by investing in the JNL Money Market Fund.While the JNL Money Market Fund may hold securities that carry U.S. government guarantees, these guarantees do not extend to shares of the JNL Money Market Fund itself.A variety of factors may influence its investment performance, such as: · Credit risk – The Fund could lose money if the issuer or guarantor of a fixed income security, or the counterparty to a derivatives contract, repurchase agreement or a loan of portfolio securities, is unable or unwilling to make timely principal and/or interest payments, or to otherwise honor its obligations. Credit ratings may reflect the varying degrees of risk.Municipal bonds are subject to the risk that litigation, legislation or other political events, local business or economic conditions, or the bankruptcy of the issuer could have a significant effect on an issuer’s ability to make payments of principal and/or interest. · Risk of investment in banking industry – Investment of more than 25% of total assets in securities issued by U.S. banks, would entail the risk of the factors influencing the health of the banking industry affecting performance.These may include economic trends, industry competition and governmental actions, as well as factors affecting the financial stability of borrowers.The bank securities typically are not insured by the federal government.Securities that do not represent deposits have lower priority in the bank’s capital structure than those that do. This lower priority means that, in the event of insolvency of the bank that issued the security, the security could become worth less than the Fund paid for it. · U.S. Government securities risk – Obligations issued by agencies and instrumentalities of the U.S. Government vary in the level of support they receive from the U.S. Government.They may be (i) supported by the full faith and credit of the U.S. Treasury, such as those of the Government National Mortgage Association; (ii) supported by the right of the issuer to borrow from the U.S. Treasury, such as those of the Federal National Mortgage Association; (iii) supported by the discretionary authority of the U.S. Government to purchase the issuer’s obligations, such as those of the former Student Loan Marketing Association; or (iv) supported only by the credit of the issuer, such as those of the Federal Farm Credit Bureau.The maximum potential liability of the issuers of some U.S. Government Securities may greatly exceed their current resources, including their legal right to support from the U.S. Treasury.It is possible that these issuers will not have the funds to meet their payment obligations in the future.The U.S. Government may choose not to provide financial support to U.S. Government sponsored agencies or instrumentalities if it is not legally obligated to do so, in which case, if the issuer defaulted, the holder of the securities of such issuer might not be able to recover its investment from the U.S. Government. On September 7, 2008, FNMA and FHLMC were placed under the conservatorship of the Federal Housing Finance Agency (“FHFA”) to provide stability in the financial markets, mortgage availability and taxpayer protection by preserving FNMA and FHLMC’s assets and property and putting FNMA and FHLMC in a sound and solvent condition.Under the conservatorship, the management of FNMA and FHLMC was replaced.Additionally, FNMA and FHLMC are expected to modestly increase their mortgage-backed security portfolios through the end of 2009 and then gradually reduce such portfolios at the rate of 10 percent per year until stabilizing at a lower, less risky size. The U.S. Treasury, FHFA and the Federal Reserve acted in collaboration to take the following steps to support the conservatorship.First, the U.S. Treasury and FHFA have established Preferred Stock Purchase Agreements pursuant to which the U.S. Treasury will receive senior preferred equity shares and warrants to ensure that FNMA and FHLMC maintain a positive net worth.FNMA and FHLMC’s common and preferred shareholders will bear any losses ahead of the new government senior preferred shares.Second, the U.S. Treasury has established a new secured lending credit facility which will be available to FNMA and FHLMC to assist the entities in funding their regular business activities in the capital markets, until December 31, 2009.Also, the U.S. Treasury has initiated a program to purchase FNMA and FHLMC mortgage-backed securities through December 31, 2009, to aid mortgage affordability. · Foreign securities risk – These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developmentsIn addition, there is less publicly available information and more volatile or less liquid markets. Investments in foreign securities could be affected by restrictions on receiving the investment proceeds from a foreign country, confiscatory foreign tax laws, and potential difficulties in enforcing contractual obligations. Transactions may be subject to less efficient settlement practices, including extended clearance and settlement periods. Foreign accounting may be less revealing than U.S. accounting practices and regulation may be inadequate or irregular. · Market risk – Stock market risk refers to the fact that stock (equities) prices typically fluctuate more than the values of other types of securities, typically in response to changes in the particular company’s financial condition and factors affecting the market in general.Over time, the stock market tends to move in cycles, with periods when stock prices rise, and periods when stock prices decline.Consequently, a broad-based market drop may also cause a stock’s price to fall. Bond market risk generally refers to credit risk and interest rate risk.Credit risk is the actual or perceived risk that the issuer of the bond will not pay the interest and principal payments when due.Bond value typically declines if the issuer’s credit quality deteriorates.Interest rate risk is the risk that interest rates will rise and the value of bonds will fall.A broad-based market drop may also cause a bond’s price to fall. Securities may also decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the securities markets, such as competitive conditions.In addition, the markets may not favor a particular kind of security, such as dividend-paying securities, and may not favor equities or bonds at all. In addition, the performance of the JNL Money Market Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of the JNL Money Market Fund. Performance.The bar chart and table below show the past performance of the Fund’s shares.The chart presents the annual returns and shows how performance has varied from year to year.The table shows the Fund’s annual returns and compares them to broad-based indices since these shares were first offered. Both the chart and the table assume reinvestment of dividends and distributions.As with all mutual funds, the Fund’s past performance (before and after taxes) does not necessarily indicate how it will perform in the future. An investment in the JNL Money Market Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency or department.Although the JNL Money Market Fund seeks to preserve the value of your investment at $1.00 per share, you could lose money by investing in the JNL Money Market Fund. In addition, the performance of the Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of the Fund. Annual Total Returns as of December 31* Class A * The return of the Fund from December 31, 2008 through September 30, 2009 was 0.3 3%. In the periods shown in the chart, the Fund’s highest quarterly return was 1.30% (3rd quarter of 2007) and its lowest quarterly return was 0.4 5% (4th quarter of 2008). Average Annual Total Returns as of December 31, 200 8 1 year Life of Fund* JNL Money Market Fund 2. 60 % 4.2 1 % Merrill Lynch Treasury Bill Index (3 month)** 2.06 % 3.96 % The 7-day yield of the Fund on December 31, 2008 , was 1.2 1 %. The Merrill Lynch Treasury Bill Index (3 month) is a broad-based unmanaged index. * The
